DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended Claims
Amended claims dated 06 October 2022 are Acknowledged.
Claims 16-17 and 22-45 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 16-17 and 22-45, in the reply filed on 06 October 2022 is acknowledged.
All claims drawn to the non-elected invention were cancelled by the Applicant. 
Election was made without traverse.
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed October 27, 2020 and is a divisional application of U.S. Application No. 16/031,165, filed July 10, 2018, now U.S. Patent No. 10,851,111, which is a divisional application of U.S. Application No. 14/916,677, filed March 4, 2016, now U.S. Patent No. 10,030,028, which is a national stage application under 35 U.S.C. 371 of International Application No. PCT/JP2014/073233, filed September 3, 2014, which claims priority to Japanese Patent Application No. 2013-182928, filed September 4, 2013.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated 02 July 2021 and 06 October 2022 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
The reference Aguilar (J. Med. Chem. 2014, 57, 10486−10498) is a postdated publication describing subject matter similar to that of the invention and is cited for completeness.

Status of the claims
Claims 16-17, 22-38 and 40 are rejected.
Claims 39 and 41-45 are objected to.

Claim Interpretation
[1] Independent claim 16 and dependent claim 22 each recite chemical formula wherein three carbon atoms are marked with an asterisk “*”.  The specification at paragraph 77 describes this feature:
“In the present invention, the symbol "*" means an asymmetric center or axial chirality.”
The asterisks are therefore interpreted as indicating only that the designated carbon atoms are each an asymmetric center and do not require that the structure have any relative or absolute stereochemical features.  Any possible isomer or mixture thereof is in scope as presently claimed. 

[2] Independent claims 38 and 41 each recite chemical structures where each of the three corresponding asymmetric carbons are drawn in a single configuration.  This is construed as requiring a single isomer having the stereochemistry as indicated.

Claim Objections
[1] Claim 39 is objected to as depending from a rejected base claim.

[2] Claim 41 is objected to over an informal issue.  The claim recites the phrase “hydrolyzing the compound of formula (XIXI) to produce a compound of formula (XXI)”
The “(XIXI)” is an obvious typographical error. The phrase should be amended:
“hydrolyzing the compound of formula (XIX) to produce a compound of formula (XXI)”
Dependent claims 42-45 are subject to the same objection.
For clarity it is noted that if this typo is corrected claims 41-45 will be allowable.

[3] Claim 37 is objected to over an informal issue.  The claim lists two alternate limitations (a) and (b).  However, a period appears after alternate (a) and there is no “or” between the options.  
A claim can only have a single period, at the end.  
Thus, to comply with this requirement and for clarity, the Examiner suggests that the period be replaced with a semicolon and an “or” be inserted between the alternates. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 16-17, 22-37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 specifies that the R3 and R4 groups can be substituted with a “group C” substituent:

    PNG
    media_image1.png
    79
    809
    media_image1.png
    Greyscale

However, “group C” is not defined in the claim.  A definition is found in the specification at the bottom of page 8:

    PNG
    media_image2.png
    92
    1066
    media_image2.png
    Greyscale

 Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Therefore, the scope of independent claim 16 is not distinct with respect to the identity of group C.
Dependent claims 17, 22-37 and 40 do not resolve this issue.
The rejection can be overcome by inserting the “group C” definition appropriately into claim 16.

[2] Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower alkyl” in claim 32 is a relative term which renders the claim indefinite. The term “lower alkyl” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no art recognized definition for the range where a lower alkyl ends and a higher one begins.  Therefore, the scope of the “azodicarboxylic acid di-lower alkyl ester-triphenylphosphine” and the “2-halo-1-lower alkylpyridinium halide” agents of claim 32 are not distinct.
The rejection can be overcome by deleting the “lower” terms from the agent names as in: “azodicarboxylic acid di-alkyl ester-triphenylphosphine” and “2-halo-1-alkylpyridinium halide”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 22-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US 2012/0264738, IDS).
(i) Regarding claims 16-17, 22-37 and 40, see example 122 on page 78:

    PNG
    media_image3.png
    550
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    675
    media_image4.png
    Greyscale

The disclosed reaction condenses a carboxylic acid compound of formula (XIV) with an amine compound of formula NHR22R23 to give a compound of formula (XV) wherein R1 is hydrogen atom; R2 is a phenyl group having 2 halogen substituents; R3 and R4 together form a C4 cycloalkyl ring having two alkyl group substituents each of which has a halogen atom; ring Z is benzene ring having a halogen atom substituent; R22 is a hydrogen atom and R23 is 6-membered saturated heterocyclic group having an oxygen atom in the ring and which is substituted with a group I substituent of an aminocarbonyl group (per claim 17).
Regarding claims 22-29 and 40 the carboxylic acid compound is obtained according to step 1 of example 121 which an ester hydrolysis shown at pages 77-78:

    PNG
    media_image5.png
    187
    329
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    153
    234
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    194
    436
    media_image7.png
    Greyscale

The ethyl ester starting compound is a compound of formula (IV) wherein R5 is an ethoxy group.
The disclosed method meets all the base, solvent, temperature, quantity, and reaction time limitations specified in claims 22-29.
Regarding claim 40, the ester compound was prepared according to step 2 of reference example 57 found on page 152.  Step 2 is a resolution of the racemic product of step 1.  Step 1 is a reaction which meets the limitations of claim 40:

    PNG
    media_image8.png
    391
    319
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    206
    322
    media_image9.png
    Greyscale

The reaction step is also described in detail in paragraph 1618.
The scheme discloses that the ester is synthesized by a reaction between a compound of formula (I), a compound of formula (II) and a compound of formula (III) with the same definitions for the appropriate variables as stated above.
Regarding claims 30-37, the specified amounts of the acid and amine compounds are combined using the procedure of step 2 of example 12, which is a condensation reaction found on pages 25-26.  The procedure used for step 2 is shown at paragraph 292:

    PNG
    media_image10.png
    198
    523
    media_image10.png
    Greyscale

The disclosed method meets all the condensing agent, solvent, temperature, quantity, and reaction time limitations specified in claims 30-37.

(ii) Regarding claim 38, see example 70 on page 57:

    PNG
    media_image11.png
    414
    507
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    160
    520
    media_image12.png
    Greyscale

This is a claim 38 method for producing a compound of formula (XXII) comprising condensing a compound of formula (XXI) with the amine specified in claim 38, wherein M is N and L is C(CH3)2.
The reference method uses starting materials and produces a product both of which meet the isomeric configuration specified in the claim. 
The starting carboxylic acid compound obtained using step 1 of example 17 on pages 29-30 is a single isomer obtained by hydrolyzing a fused chiral ester moiety produced through the use of a “chiral auxiliary” technique in step 1 of example 16:

    PNG
    media_image13.png
    479
    438
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    192
    283
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    314
    407
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    187
    275
    media_image16.png
    Greyscale

The starting amine compound is obtained using step 3 of reference example 28 on pages 134-135 and is a single isomer obtained starting from a chiral reagent (step 1 of reference example 5 on page 119).



Claims 39 and 41-45
No rejection of claims 39 and 41-45 is included in the present office action.
The methods according to these claims are not disclosed, taught, suggested or otherwise provide for by the prior art of record.
Regarding claim 39, the closest art is US 20120264738 example 70 on page 57 which was cited against claim 38.  Claim 39 requires that the carboxylic acid starting material be prepared by hydrolyzing a chiral C1-C6 alkyl ester derivative.  The reference teaches that a single isomer of the chiral carboxylic acid is obtained by hydrolyzing a fused ester material obtained using a chiral auxiliary strategy in examples 16-17.  In order to obtain a chiral ester compound needed for present claim 39 an artisan would not use this method since extra and completely unnecessary steps would be added.  Additionally, the reference teaches that related ester compounds, such as that of reference example 57 cited above, require a cumbersome chromatographic resolution process to obtain.  An artisan would find no reason to modify the efficient chiral auxiliary method of example 16-17 by instead using a cumbersome and inefficient chromatographic resolution step in order to provide a chiral C1-C6 ester compound.
Regarding independent claim 41, the claim is directed to the synthesis of a single compound in view of the required definitions for M and L.  This required product is the same as US 20120264738 example 70 on page 57.  The claim requires the production of a chiral C1-C6 ester compound (XIX) which is hydrolyzed and condensed with the appropriate amine to give the product.  The claim requires that the chiral ester intermediate be directly and stereoselectively produced in a reaction between (XVI), (XVII) and (XVIII) conducted in the presence of a copper salt and a particular chiral ligand.  The reference and the prior art of record provide no reasons why a skilled artisan would use such a stereoselective reaction and to reasonably expect that it would be successful.  Claims 42-45 depend directly from claim 41 and are distinct from the prior art for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625